803 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEASING SERVICE CORPORATION, Plaintiff-Appelleev.FIRST TENNESSEE BANK NATIONAL ASSOCIATION, Defendant-Appellant.
No. 86-5345.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1986.

1
BEFORE:  MARTIN, MILBURN and BOGGS, Circuit Judges

ORDER

2
Upon sua sponte consideration of this cause, this Court concludes that it lacks jurisdiction to entertain this appeal.


3
Plaintiff initially requested the district court to grant it attorney fees as part of its requested relief in its complaint.  Its post-judgment motion requesting attorney fees, therefore, constituted a motion to alter or amend under Rule 59(e), Federal Rules of Civil Procedure.  Penland v. Warren County Jail, 759 F.2d 524, 527 (6th Cir. 1985) (en banc).  It acted to toll the running of the appeal time pursuant to Rule 4(a), Federal Rules of Appellate Procedure, because it was served within 10 days after the entry of the district court's final judgment.  Myers v. Ace Hardware Inc., 777 F.2d 1099 (6th Cir. 1985);  Peake v. First National Bank and Trust Co. of Marquette, 717 F.2d 1016, 1019 (6th Cir. 1983).  It, therefore, also rendered the defendant's intervening notice of appeal null and void under Rule 4(a)(4), Federal Rules of Appellate Procedure.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982);  McGoldrick Oil Co. v. Campbell, Athey & Zukowski, 793 F.2d 649 (5th Cir. 1986).


4
For these reasons, this appeal is hereby ORDERED dismissed for lack of jurisdiction pursuant to Rule 9(d)(1), Rules of the Sixth Circuit.  Plaintiff's appeal from the district court's judgment docketed under 86-5510 shall remain on the docket, however, and proceed in normal course.